DETAILED ACTION
	This rejection is in response to application filed on 07/13/2020.
	Claims 1-25 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-25 are directed to a method which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for item recommendation, in the following limitations:
 receiving, …, an image collected by at least one camera, wherein the image comprises a representation of a subject and the subject is a consumer of pre-made disposable articles; 
determining, …, a scale of the image that correlates dimensions of the representation of the subject in the image to physical dimensions of the subject; 
determining, …, physical attributes of the representation of the subject in the image; 
based on the scale of the image and the physical attributes of the representation of the subject, determining, …, a plurality of fit parameters for the subject; applying, by the disposable article recommendation computing system, the plurality of fit parameters to one or more of the plurality of disposable article sizing models; 
based on the application of the plurality of fit parameters to the one or more of the plurality of disposable article sizing models, determining, …, a recommended pre-made disposable article for the subject, wherein the recommended pre-made disposable article is selected from the plurality of pre-made disposable articles available for purchase; and 
providing, …, an indication of the recommended pre-made disposable article for the subject.  
The above-recited limitations set forth an arrangement to recommend items such as disposable articles.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving using image information (e.g. scale and dimension) to determine attributes of a consumer and fit parameters to recommend a disposable article.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
A computer-based method, comprising: storing, by a disposable article recommendation computing system in data store, a plurality of disposable article sizing models that correspond to respective plurality of pre-made disposable articles available for purchase (claim 1);
by the disposable article recommendation computing system (claim 1, 4, 6, 17, 19, and 25);
machine learning model (claim 8);
a remote computing device (claim 25).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A computer-based method, comprising: storing, by a disposable article recommendation computing system in data store, a plurality of disposable article sizing models that correspond to respective plurality of pre-made disposable articles available for purchase (claim 1);
by the disposable article recommendation computing system (claim 1, 4, 6, 17, 19, and 25);
machine learning model (claim 8);
a remote computing device (claim 25).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (WO 2020004217-A1, hereinafter “Okuda”) in view of Ferrantelli et al. (US Pub. No. 2019/0347817 A1, hereinafter “Ferrantelli”).

Regarding claim 1 
Okuda discloses a computer-based method, comprising: 
storing, by a disposable article recommendation computing system in data store, a plurality of disposable article sizing models that correspond to respective plurality of pre-made disposable articles available for purchase (Okuda, [0111]: store in storage information of the absorbent article based on size of each product; [0032]: absorbent article is disposable; [0188]: pre-finished product); 
receiving, by the disposable article recommendation computing system, an image collected by at least one camera, wherein the image comprises a representation of a subject and the subject is a consumer of pre-made disposable articles (Okuda, [0143]: input image of the wearer; [0044]: receive image input from user; [0032]: absorbent article is disposable frequently purchased by user; [0053]: imaging device; [0175]: take and upload photo); 
determining, by the disposable article recommendation computing system, physical attributes of the representation of the subject in the image (Okuda, [0143]: input image of the wearer;  [0154]: estimating body shape information on the wearer from the image where wearer input image; [0062]: body shape information includes a size of the waist of the wearer, a size of the foot of the wearer, a height of the wearer, and a weight of the wearer; [0032]: absorbent article is disposable; [0188]: pre-finished product); 
based on …the image and the physical attributes of the representation of the subject, determining, by the disposable article recommendation computing system, a plurality of fit parameters for the subject (Okuda, [0116]: determine design parameters of absorbent article based on wearer information inputted and received; [0143]: input image of the wearer; [0128]: recommend absorbent article based on body shape information; [0154]: size of diaper based on body shape information; [0071]: provide a diaper fitted to the body of the wearer; [0032]: absorbent article is disposable; [0188]: pre-finished product); 
applying, by the disposable article recommendation computing system, the plurality of fit parameters to one or more of the plurality of disposable article sizing models (Okuda, [0121]: matches product to the design parameter for absorbent article; [0032]: absorbent article is disposable; [0188]: pre-finished product); 
based on the application of the plurality of fit parameters to the one or more of the plurality of disposable article sizing models, determining, by the disposable article recommendation computing system, a recommended pre-made disposable article for the subject, wherein the recommended pre-made disposable article is selected from the plurality of pre-made disposable articles available for purchase; and providing, by the disposable article recommendation computing system, an indication of the recommended pre-made disposable article for the subject (Okuda, [0122]: when a match between a product and design parameters of absorbent article are made then transit recommendation; [0128]: present information representing an off-the-shelf product in response to the presence of the off-the-shelf product that matches the body shape information; [0032]: absorbent article is disposable; [0188]: pre-finished product). 
Okuda does not explicitly teach:
determining, by the disposable article recommendation computing system, a scale of the image that correlates dimensions of the representation of the subject in the image to physical dimensions of the subject;
based on the scale of image…., determining, by the disposable article recommendation computing system, a plurality of fit parameters for the subject (emphasis added).
However, Ferrantelli teaches that it is known to include:
determining, by the disposable article recommendation computing system, a scale of the image that correlates dimensions of the representation of the subject in the image to physical dimensions of the subject (Ferrantelli, [0051]:  scaling the size of the image relative to the display screen to normalize the known linear distance in the image to a display screen; [0045]: determining linear anatomical dimensions of the person's body using the digitized points and a scale factor for the displayed image);
based on the scale of image…., determining, by the disposable article recommendation computing system, a plurality of fit parameters for the subject (Ferrantelli, [0045]:  making an anatomical prediction using the determined linear anatomical dimensions used for fitting an object to body (e.g. cast); [0047]: fitting clothing); .
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Okuda with Ferrantelli to include the aforementioned limitations since such a modification would be predictable. Specifically, Okuda would continue to teach using an image of a user to determine the user’s body shape information except that now the scale of the image that correlates to dimensions representing a user is used to determine the dimensions of the user according to the teachings of Ferrantelli in order accurately use image information to determine anatomical predictions of body. This is a predictable result of the combination. (Ferrantelli, [0001-0003]).

Regarding claim 2 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the recommended pre-made disposable article for the subject comprises any of a recommended standard size of a pre-made disposable article, a recommended product line of a pre-made disposable article, and a recommended style of pre-made disposable article (Okuda, [0188]: sizes at normal storefront (e.g. S);[0062]: standard; [0122]: an already manufactured product; [0129]: recommend items that suppress leaks or skin issues; [0073]: recommend a certain material and structure of diaper).

Regarding claim 3 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the image comprises a scale object positioned proximate to the representation of the subject (Ferrantelli, [0063]:  displaying a reference line overlaid on the acquired image for scaling the acquired image, providing panning to center the acquired image, providing zooming to fit the image within the displayed reference lines;[0069]: FIG. 9, The displayed reference lines 24a and 24b may be used as a reference for aligning or normalizing the images 14 and 26, which may require positioning or scaling).  

Regarding claim 4 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 3, wherein the physical dimensions of the scale object in the image are known to the disposable article recommendation computing system (Ferrantelli, [0008]:  determining linear anatomical dimensions of at least a portion of a body of the person in the displayed image using a scale factor for the displayed image; [0106]: scale the inner view to be larger than the outer view; [0111]: cropping boundary).  

Regarding claim 5 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein determining the scale of the image comprises determining an X direction scale and a Y direction scale (Ferrantelli, [0120]: scale with an offset of X and Y coordinate directions).  


Regarding claim 6 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, further comprising: prior to determining the plurality of fit parameters, processing, by the disposable article recommendation computing system, the image to account for a perspective angle between the subject and the at least one camera (Ferrantelli, [0075]:  leveling the image capture device before capturing the image from which the pixel to distance ratio is to be determined for eliminating distortion; [0156]: detect and extract anatomical landmark points in frontal, side, and other views including camera view angles; [0061]: Once the images are obtained and digitized following protocols of the disclosed methods, digitization points on anatomical landmarks for purposes of posture, linear and circumferential anthropometric measurements can be performed. After these measurements are obtained, body ratios can be calculated to predict a person's body composition using well known anthropometric morphological relationships). 


Regarding claim 7 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the physical attributes comprise a plurality of joint locations of the subject (Okuda, [0062]: body shape information includes a size of the waist of the wearer, a size of the foot of the wearer, a height of the wearer, and a weight of the wearer).

Regarding claim 8 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 7, wherein the plurality of joint locations of the subject are determined based at least partially on a machine learning model (Ferrantelli, [0145]:  Machine learning algorithms may be used for determining the outer boundaries of a body part in an image; [0070]: the plurality of the landmarks may correspond, for example, to skeletal landmarks, bone markings, or joints).
 

Regarding claim 9 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the physical attributes comprise a distance between detected aspects of the representation of the subject in the image (Ferrantelli, [0050]: a marked distance can be provided in the acquired image of the patient, as by the use of a meter stick in the image or other markings of a known distance apart, to provide a known linear distance; [0070]: The identified plurality of landmarks may be used with the known pixel to distance ratio for the displayed image to calculate absolute distances and relative spatial positioning thereof, and may be used in an analysis of the patient's posture; [0137]: utilizes measured body width (measured distance from left to right edges of body) and measured body depth (distance from back to front edges of body) made in front view and side view images of the body, respectively).


Regarding claim 10 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the physical attributes comprise any of a length, a width, an area, and a volume of an aspect of the representation of the subject in the image (Okuda, [0062]: body shape information includes a size (length), a height, and curvature of each part of the body; [0154]: estimating body shape information on the wearer from the image; [0090]: volume; Ferrantelli, [0045]:  anatomical prediction includes at least one of circumference and volume of a body part). 
 


Regarding claim 11 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the plurality of fit parameters are based on correlations to one or more of the physical attributes of the subject (Okuda, [0154]: size of diaper based on body shape information; [0071]: provide a diaper fitted to the body of the wearer; [0062]: body shape information includes a size (length), a height, and curvature of each part of the body; [0077]: body shape, waist size, foot-rest size, hip size, and crotch size). 
 


Regarding claim 12 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the physical attributes comprise any of a head width, an eye separation distance, a torso length, a hip width, and a shoulder width (Okuda, [0062]: size of hip and curvature of each body part; [0077]:  body shape, waist size, foot-rest size, hip size, and crotch size; Ferrantelli, [0034]  measuring head and shoulders; [0145]: determine the points for the eyes; [0047]: torso)


Regarding claim 13 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, wherein the fit parameters comprise any of an estimated waist circumference of the subject, an estimated thigh circumference of the subject, and an estimated rise measurement of the subject (Okuda, [0154]: waistline size; [0062]: size of waist and height and curvature of each body part; [0077]:  body shape, waist size, foot-rest size, hip size, and crotch size; Ferrantelli, [0045]:  anatomical prediction includes at least one of circumference and volume of a body part).  


Regarding claim 14 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 13, wherein each of the plurality of disposable article sizing models comprises a waist circumference range, a thigh circumference range, and a rise measurement range (Okuda, [0111]: for each product, a product name, a target wearer, a waistline size, thickness, a foothold size, a length; [0154]: waistline size; [0062]: size of waist and height and curvature of each body part; [0077]:  body shape, waist size, foot-rest size, hip size, and crotch size; Ferrantelli, [0045]:  anatomical prediction includes at least one of circumference and volume of a body part).  


Regarding claim 15 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 14, wherein applying the plurality of fit parameters to one or more of the plurality of disposable article sizing models comprises determining, for each respective disposable article sizing model, whether the estimated waist circumference is within the waist circumference range, the estimated thigh circumference is within the thigh circumference range, and the estimated rise measurement is within the rise measurement range (Ferrantelli, [0047]:  For clothing fitting and body composition assessment, exact circumferential measurements can easily be derived; [0045]:  anatomical prediction includes at least one of circumference and volume of a body part; [0058]: calculate an estimate of circumference and volume of that body part using mathematical equations; [0140]: FIGS. 17-19 then calculating circumference for neck, waist, abdomen and hip and obtaining the height and then through data entry in one of the known formulae as set forth below where all circumference and height measurements are in inches; [0138]: The circumferential estimation is taken as the average of the results of both the equations).  


Regarding claim 16 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 15, wherein the recommended pre-made disposable article for the subject is one of a plurality of different pre-made disposable articles that are determined to be sized for the subject (Okuda, [0035]: presenting information representing 1 or more absorbent articles selected from candidates including not only customized products but also existing products; [0040]: determines a recommended absorbent article of 1 or more from the acquired information; [0071]: provide a diaper fitted to the body of the wearer; [0032]: absorbent article is disposable; [0188]: pre-finished product). 
 


Regarding claim 17 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 1, further comprising: receiving, by the disposable article recommendation computing system, one or more user supplied values (Okuda, [0113]: registers user information by storing user information (see FIG. 4 ) that the terminal device 300 has received an input;  [0057]: information input from the user for each user; [0061]: basic information includes a name of a wearer, a sex of the wearer, and an age (month old) of the wearer).
  


Regarding claim 18 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 17, wherein the user supplied values comprise any of an age of the subject, a weight of the subject, a race of the subject, a gender of the subject, a height of the subject, a gestational age of the subject at birth, and a head circumference of the subject (Okuda, [0174]: the body shape input screen includes a text box for inputting the weight of the wearer, a text box for inputting the waist size (west size) of the wearer, a text box for inputting the hip size of the wearer, and a text box for inputting the foot-in-thefoot size of the wearer. [0113]: registers user information by storing user information that the terminal device 300 has received an input;  [0057]: information input from the user for each user; [0061]: basic information includes a name of a wearer, a sex of the wearer, and an age (month old) of the wearer; [0062]: size of waist and height and curvature of each body part; Ferrantelli, [0034]  measuring head and shoulders).  

Claim(s) 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda and Ferrantelli as applied to claim 1 above, and further in view of Robertson et al. (US Pub. No. 2017/0249602 A1, hereinafter “Robertson”).

Regarding claim 19 
The combination of Okuda and Ferrantelli teaches the computer-based method of claim 17, except for: further comprising: determining, by the disposable article recommendation computing system, a disposable article consumption prediction; and providing, by the disposable article recommendation computing system, the disposable article consumption prediction.
However, Robertson teaches that it is known to include:
determining, by the disposable article recommendation computing system, a disposable article consumption prediction; and providing, by the disposable article recommendation computing system, the disposable article consumption prediction (Robertson, [0029]: predict disposable product usage).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Okuda and Ferrantelli with Robertson to include the aforementioned limitations since such a modification would be predictable. Specifically, Okuda and Ferrantelli would continue to teach usage information of a wearer of the disposable article except that now disposable article consumption is predicted according to the teachings of Robertson in order effectively track disposable products to avoid running out. This is a predictable result of the combination. (Robertson, [0002-0004]).
Regarding claim 20 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 19, wherein the disposable article consumption prediction is based on one or more of the user supplied values (Robertson, [0032]: user information received from user to estimate diaper usage).  


Regarding claim 21 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 20, wherein the disposable article consumption prediction is based on one or more of the user supplied values and one or more of the determined physical attributes (Robertson, [0032]: user information (e.g. size of infant and preferred products of infant) received from user to estimate diaper usage).


Regarding claim 22 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 19, wherein the disposable article consumption prediction comprises an estimated number of the recommended pre-made disposable articles to be used by the subject  (Robertson, [0007]: replenish disposable product with recommended quantity; [0029]: the estimated product usage and a recommendation to replenish a recommended quantity of disposable products).

  

Regarding claim 23 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 19, wherein the disposable article consumption prediction is associated with any of a product, a product size, and a product lineup (Robertson, [0032]: user information (e.g. size of infant and preferred products of infant) received from user to estimate diaper usage); [0070]: particular type of disposable product based on preferences, characteristics, and trends). 
 


Regarding claim 24 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 19, wherein the disposable article consumption prediction comprises an estimated amount of time the recommended pre-made disposable article will fit the subject (Robertson, [0051]: the age of the consumer can be useful in recommending a type of disposable product for use by the consumer (e.g. a particular diaper size or whether to switch to training pants; [0034]: recommendations, such as types of diapers to purchase, size of diapers, whether to start transitioning to potty training).  


Regarding claim 25 
The combination of Okuda, Ferrantelli, and Robertson teaches the computer-based method of claim 19, further comprising: sending, by the disposable article recommendation computing system, a purchase reminder notification to a remote computing device based on the disposable article consumption prediction (Robertson, [0029]: The notification can include a recommendation to replenish a recommended quantity of disposable products at a particular location. In addition and/or in the alternative, the notification can include a recommendation as to the type of disposable products to be used at a particular location for a particular consumer. The user can provide a response to the notification that triggers a replenishment action. For instance, the response can be communicated to a remote computing device, which can coordinate the purchase and delivery of the disposable products based on the inventory status).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited as Sisk et al. (US Pub. No. 20160349738 A1) related to using image information to customize wearable objects and non-patent literature related to size and fitting tool for optimal fit of diapers for infants as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 5712726763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625        

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625